Citation Nr: 1231009	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, S.K.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating.  In January 2010, the Board remanded the claim for additional development.

In December 2010, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2010, the Board remanded the issue of TDIU as it was inextricably intertwined with a pending claim for service connection for a psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also requested that the RO adjudicate the Veteran's psychiatric disability claim, which she asserted she developed secondary to her service-connected bilateral pes planus with hammertoes, following a VA examination.  

In January 2011, the Veteran was afforded a VA examination in which the examiner opined that the Veteran's diagnosed depressive disorder was less likely than not related to her service-connected bilateral pes planus with hammertoes or was related to or had its onset during service.  In July 2011, the RO issued a supplemental statement of the case regarding TDIU.  The RO, however, failed to adjudicate the claim for service connection for a psychiatric disorder, as previously requested by the Board.  As such, another remand is required to correct this deficiency.  Stegall v. West, 11 Vet. App. 268.  

The Board notes that the January 2011 VA opinion provided a rationale as to why the Veteran's diagnosed depressive disorder was not related to her service-connected bilateral pes planus with hammertoes.  The opinion, however, did not address whether the diagnosed depressive disorder was aggravated by her service-connected bilateral pes planus with hammertoes.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, another opinion is necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Finally, as the Board noted in the January 2010 and December 2010 remands, as the determination of the issue of service connection for a psychiatric disorder could have a significant impact on the outcome of the issue of TDIU, the issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board has no discretion, and must remand the TDIU issue on this basis.  Because the TDIU claim may not be adjudicated until the pending claim for service connection for an acquired psychiatric disability is adjudicated, the claim must again be remanded for adjudication of the pending claim.  See Stegall v. West, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit statements from herself and from others who have first-hand knowledge of her psychiatric symptoms during and since service as well as a statement describing fully the various symptoms resulting from her service-connected disability and the impact of these symptoms on her ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After associating all outstanding records with the claims folder, send the Veteran's claims folder to the examiner who conducted the January 2011 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Then, based on the record review and examination results, the examiner should thoroughly explain whether it is at least as likely as not that any diagnosed psychiatric disorders were aggravated by the Veteran's service-connected bilateral pes planus with hammertoes.  

If the examiner finds that the Veteran's psychiatric disorder(s) is aggravated by her service-connected bilateral pes planus with hammertoes, the VA examiner is requested to evaluate and discuss the effect of the Veteran's service-connected disability in addition to her psychiatric disorder(s) on her employability and provide an opinion as to whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation. 

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3.  Then, adjudicate the Veteran's psychiatric disability claim and readjudicate her TDIU claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D, REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

